

117 S2248 IS: To increase the penalties for making personal information about a Federal law enforcement officer or other Federal officer available to the public. 
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2248IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo increase the penalties for making personal information about a Federal law enforcement officer or other Federal officer available to the public. 1.Protecting Federal law enforcement officers from doxingSection 119(a) of title 18, United States Code, is amended, in the undesignated matter following paragraph (2), by striking 5 years and inserting 10 years. 